Van Brunt, P. J.
The plaintiff claims by her appeal that the verdict was too small, and that she was entitled to damages for the loss of her manuscript. .
We think, however, where the-plaintiff was allowed to recover back the total amount paid under the contract, the evidence as to the damage to the manuscript resulting from the failure to print 2,000 copies, 1,000 only having been issued, was too speculative to justify any recovery thereunder, and, therefore, the learned judge ruled correctly in limiting the amount of damages to the moneys paid by the plaintiff under the contract in question.
We think, therefore, that the judgment so far as it is appealed from by the plaintiff should be affirmed upon her appeal.
Bartlett, J., concurs.